DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 1st paragraph (line 1-5) in page 13, filed 11/09/2020, with respect to the rejection(s) of claim 14 under rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nicot et al (US 20030116170). 
Examiner notes that applicant referred to the PGPubs in his remarks and indicated paragraph [0034] in his arguments in the 1st paragraph (line 1-5) in page 13. Applicant is advised to refer to the original disclosed specification and not PGPubs. In this instance, applicant argument is disclosed in paragraph [0031] of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-13, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20080047572 A1) in view of Wilson (US 20110180091 A1).



Regarding claim 1, Park discloses an anterior hair extension member (Fig. 3 # 9) comprising an anterior mesh base (Fig. 2 # 3. Paragraph 0019), wherein the anterior mesh base comprises an anterior inner surface (Fig. 3. # 3 and per paragraph 0019, 3 is a conventional and commercially available mesh which physically has an inner surface) , an anterior outer surface (Fig. 3. # 3 and per paragraph 0019, 3 is a conventional and commercially available mesh which physically has an outer surface), and an anterior edge (See annotated Park Fig 3 below); a posterior hair extension member (Fig. 2 # 6) removably coupled to the anterior hair extension member (Fig. 2 and Claim 1/ C), the posterior hair extension member comprising a posterior mesh base (Fig. 4 # 5) , wherein the posterior mesh base comprises a posterior inner surface (Fig. 4. # 5 and per paragraph 0019, 5 is a conventional and commercially available mesh which physically has an inner surface), a posterior outer surface (Fig. 4. # 5 and per paragraph 0019, 5 is a conventional and commercially available mesh which physically has an outer surface), and a posterior edge (See annotated Park Fig 4 below) ; artificial hair coupled to each of the anterior outer surface and to the posterior outer surface (Fig. 3, 4 and Paragraph 0023).  












PARK Fig 3


    PNG
    media_image1.png
    720
    824
    media_image1.png
    Greyscale






PARK Fig 4.

    PNG
    media_image2.png
    734
    844
    media_image2.png
    Greyscale

An anterior distal comb member and an anterior proximal comb member coupled to the anterior inner surface of the anterior mesh base (See Annotated Park Fig 3 above).
Park further discloses a posterior proximal comb member (See Annotated Park Fig 4 above # 8) coupled to the posterior inner surface (See Annotated Fig 4 above). However, Park dos not explicitly disclose a posterior distal comb member and a posterior proximal comb member, each coupled to the posterior inner surface, wherein the posterior distal comb member and the posterior proximal comb member are disposed centered along the posterior edge of the posterior mesh base on opposite sides of the posterior mesh base, wherein the posterior distal comb member and the posterior proximal comb member each comprise tines, and wherein the tines of the posterior distal comb member extend in a direction opposite to the tines of the posterior proximal comb member. 
	Wilson teaches a sectional wig with a posterior distal comb member and a posterior proximal comb member (See Annotated Wilson Fig 3 below), each coupled to the posterior See Annotated Wilson Fig 3 below), wherein the posterior distal comb member and the posterior proximal comb member are disposed centered along the posterior edge of the posterior mesh base on opposite sides of the posterior mesh base (See Annotated Wilson Fig. 3 below), wherein the posterior distal comb member and the posterior proximal comb member each comprise tines, and wherein the tines of the posterior distal comb member extend in a direction opposite to the tines of the posterior proximal comb member (See Annotated Wilson Fig. 3 below) to provide Wig sectionals may have small wig clips underneath each sectional to attach the hair, or the sectionals may be sewn on, or both (Paragraph 0016).

WILSON Fig. 3

    PNG
    media_image3.png
    468
    842
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension and hooks attachments of Park be made with additional comb members as taught by Wilson to provide Wig sectionals may have small wig clips underneath each sectional to attach the hair, or the sectionals may be sewn on, or both. 


Regarding claim 3, Park and Wilson disclose the claimed invention of claim 1. Park further discloses wherein the anterior distal comb member and the anterior proximal comb member face opposite directions to each other (See annotated Park Fig. 3 above).

Regarding claim 4, Park and Wilson disclose the claimed invention of claim 3. Park further comprising at least two anterior distal comb members, each disposed in corners of the anterior mesh base (See annotated Park Fig. 3 above).

Regarding claim 5, Park and Wilson disclose the claimed invention of claim 3.  Park further discloses the anterior proximal comb member is centered along the anterior edge of the anterior mesh base (Annotated Park Fig. 3 above), and wherein the anterior proximal comb members are disposed on an opposite side of the anterior edge on which the anterior distal comb members are disposed (Annotated Park Fig. 3 above. The office interprets opposite by “across from and on the same level” as described in the definition of across here https://www.merriam-webster.com/dictionary/opposite).

Regarding claim 6, Park and Wilson disclose the claimed invention of claim 1. Park further discloses the anterior hair extension member comprises hook receiving loops and the posterior hair extension member comprises attachment hooks configured to removably couple the anterior hair extension member to the posterior hair extension member (10 and 11 paragraph 0024 “The male snap components can be placed on either the primary wig or the hair extension. Likewise, the female snap components can be placed on either the primary wig or the hair extension. Although the preferred embodiment incorporates male and female snap components 10, 11, other cooperating connection devices, such as hook and loop fasteners, may be used”), and wherein the hook receiving loops are disposed on the anterior inner surface adjacent to the anterior proximal comb member (See Annotated Park Fig. 3 above and paragraph 0024).  

Regarding claim 7, Park and Wilson disclose the claimed invention of claim 1. Park further discloses wherein at least one of the hook receiving loops is disposed centered on the anterior edge of the anterior mesh base (10 and paragraph 0024), adjacent to the anterior proximal comb member (See Annotated Park Fig. 3 above).
 
Regarding claim 10, Park and Wilson disclose the claimed invention of claim 1. Park further discloses the anterior proximal comb member and the posterior proximal comb member are disposed in opposite directions to each other (See Annotated Park Fig 3- 4 above, and Fig 2).  

Regarding claim 11, Park and Wilson disclose the claimed invention of claim 10. Park further discloses wherein the anterior distal comb member and the posterior proximal comb member are disposed in the same direction to each other (See Annotated Park Fig 3- 4 above, and Fig 2).  

Regarding claim 12, Park and Wilson disclose the claimed invention of claim 1. Park further discloses the posterior edge of the posterior mesh base is configured as a sleeve by folding the posterior mesh base over on itself (Fig. 4. The examiner interprets the sleeve by posterior edge in which the drawing string 7 is kept and once pulling the drawstring the mesh base is capable to fold over itself), and wherein a drawstring extends through the sleeve (See Annotated Park Fig 4 above # 7). 

Regarding claim 13, Park and Wilson disclose the claimed invention of claim 12. Park further discloses the anterior hair extension member comprises hook receiving loops (10 and paragraph 0024) and the posterior hair extension member comprises attachment hooks (11 and paragraph 0024) configured to removably couple the anterior hair extension member to the posterior hair extension member, 430419/031/3595011.1U.S. Serial No.: 16/111,718Attorney Ref.: 30419-031wherein the hook receiving loops are disposed on the anterior inner surface adjacent to the anterior proximal comb member (See Annotated Park Fig 3 above, Fig 2, and paragraph 0024), and wherein the drawstring exits the sleeve on a side opposite to where the attachment hooks are disposed (See Annotated Park Fig. 3 above).

Regarding claim 18, Park and Wilson disclose the claimed invention of claim 1. Park further discloses wherein the artificial hair coupled to the posterior hair extension member is styled in a bun configuration (Paragraph 0022. “The hair extension can be structured and arranged to be secured to, or couple to, the wearer's head. For example, the hair extension can be coupled to a hair knot or bun on the wearer's head”).    

Regarding claim 19, Park and Wilson disclose the claimed invention of claim 1. Park further discloses the anterior hair extension member comprises a supplemental hair extension member (Fig. 3 # 2) coupled to the anterior outer surface (Fig. 3), and wherein the supplemental hair extension member is configured in a style different than the artificial hair coupled to the anterior hair extension member (Fig. 2. The hair strand 2 is shown in a straight hair configuration. In addition, examiner notes that the user is capable to style the supplemental hair extension member in various hair style configuration than the artificial hair coupled to the anterior hair extension member to achieve various hair stylish configuration based on the user’s preference).
 
Regarding claim 21, Park and Wilson disclose the claimed invention of claim 1. Park further discloses the tines of the posterior distal comb member face towards the anterior hair extension member and the tines of the posterior proximal comb member face away from the anterior hair extension member (Fig. 2, 3, and 4. The tines are the pointed protrusion of the posterior distal comb and the pointed protrusion of the posterior comb member).

Claims 14- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20080047572 A1) in view of Nicot et al (US 20030116170 A1).

Regarding claim 14, Park discloses an anterior mesh base (Fig. 2 # 3. Paragraph 0019), wherein the anterior mesh base comprises an anterior inner surface (Fig. 3. # 3 and per paragraph 0019, 3 is a conventional and commercially available mesh which physically has an inner surface), an anterior outer surface (Fig. 3. # 3 and per paragraph 0019, 3 is a conventional and commercially available mesh which physically has an outer surface), and an anterior edge (Annotated Park Fig. 3 above); a posterior hair extension member (Fig. 2 # 6) removably coupled to the anterior hair extension member (Fig. 2 and Claim 1/ C), the posterior hair extension member comprising a posterior mesh base (Fig. 4 # 5), wherein the posterior mesh base comprises a posterior inner surface (Fig. 4. # 5 and per paragraph 0019, 5 is a conventional and commercially available mesh which physically has an inner surface), a posterior outer surface (Fig. 4. # 5 and per paragraph 0019, 5 is a conventional and commercially available mesh which physically has an outer surface), and a posterior edge (Annotated Park Fig 4 above); artificial hair coupled to each of the anterior outer surface and to the posterior outer surface (Fig. 3, 4 and Paragraph 0023); and an anterior distal comb Annotated Park Fig. 3 above), wherein the anterior hair extension member comprises hook receiving loops and the posterior hair extension member comprises attachment hooks configured to removably couple the anterior hair extension member to the posterior hair extension member (Fig 3 and 4 # 10, 11 paragraph 0024 “The male snap components can be placed on either the primary wig or the hair extension. Likewise, the female snap components can be placed on either the primary wig or the hair extension. Although the preferred embodiment incorporates male and female snap components 10, 11, other cooperating connection devices, such as hook and loop fasteners, may be used”), wherein the hook receiving loops are disposed on the anterior inner surface adjacent to the anterior proximal comb member (Annotated Park Fig. 3 above and paragraph 0024). Park does not explicitly disclose the hook receiving loops are greater in number than the attachment hooks. 
	Nicot teaches a wig adjustable to the shape of the user’s head with the hook receiving loops (Fig. 3 #  adhesions 11 of the ribbon 3) are greater in number than the attachment hooks (Fig. 3 # 10) (Examiner notes that Fig 3 shows 4 hook receiving loops and 1 attachment hook 10) to provide a connection of the points of attachment of these adjusting brackets is ensured, causing a constricting of the hair wefts 1 between the attachment points 13 and 11 of the flexible brackets 9, i.e. a gathering of the structure of the cap; in this way, a modification of the curve of the cap is obtained (FIGS. 4 and 5) (Paragraph 0052), and allow optional configuration and hairstyle look for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of Park be made with the hook receiving loops and hook attachments as taught by Nicot to provide a connection of the points of attachment of these adjusting brackets is ensured, causing a constricting of the hair wefts 1 between the attachment points 13 and 11 of the flexible brackets 9, i.e. a gathering of the structure of the cap; in this 

Regarding claim 15, Park and Nicot disclose the claimed invention of claim 14. Nicot further teaches the hook receiving loops (Fig. 3 # adhesions 11 of the ribbon 3) are spaced at a distance from each other substantially equal to a distance that the attachment hooks are spaced from each other (See annotated Fig 4 below) providing a modification of the curve of the cap can also be obtained in the directions at an angle, or even perpendicular, to the ribbons. It is sufficient for this purpose to hook the adjusting brackets 9-10 on one of the adhesions 11 of the ribbons adjacent to the one against which they are affixed (FIG. 5) [Para. 0054].

    PNG
    media_image4.png
    446
    860
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of Park be made with the hook receiving loops and hook attachments as taught by Nicot providing a modification of the curve of the cap can also be obtained in the directions at an angle, or even perpendicular, to the ribbons. It is sufficient for this purpose to hook the adjusting brackets 9-10 on one of the adhesions 11 of the ribbons adjacent to the one against which they are affixed (FIG. 5).


Regarding claim 16, Park and Nicot discloses the claimed invention of claim 14. Nicot further teaches the hook receiving loops (Fig. 3 # adhesions 11 of the ribbon 3) are constructed of an elastic material (Paragraph 0039 “The ribbons 3 can be made of a fabric that is non-stretch (cotton, for example) or elastic”) to allow a very good adjustability to the curve of the skull of the person, due to the fact that it allows multiple adjustments of the cap for the different external and internal contours(multi-axes: temple to temple, front to nape of the neck, etc.) without resorting to any device or cutting or sewing operation on the cap [Para 0025].
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of Park be made with the hook receiving loops as taught by Nicot to allow a very good adjustability to the curve of the skull of the person, due to the fact that it allows multiple adjustments of the cap for the different external and internal contours(multi-axes: temple to temple, front to nape of the neck, etc.) without resorting to any device or cutting or sewing operation on the cap.

Regarding claim 17, Park and Nicot disclose the claimed invention of claim 14. Nicot further teaches the attachment hooks (Fig. 5 # 10) are coupled to less than all of the hook receiving loops (Fig. 5 # adhesions 11 of the ribbon 3) to provide a connection of the points of attachment of these adjusting brackets is ensured, causing a constricting of the hair wefts 1 between the attachment points 13 and 11 of the flexible brackets 9, i.e. a gathering of the structure of the cap; in this way, a modification of the curve of the cap is obtained (FIGS. 4 and 5) (Paragraph 0052), and allow optional configuration and hairstyle look for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of Park be made with the hook receiving loops and hook attachments as taught by Nicot to provide a connection of the points of attachment of these 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772